Citation Nr: 0432347	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  02-16 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression, 
including as secondary to service-connected leukopenia.

2.  Entitlement to a compensable rating for leukopenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The claim of service connection for depression is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

Leukopenia is manifested by a normal hemoglobin level and 
does not require continuous medication for control. 


CONCLUSION OF LAW

The criteria for a compensable rating for leukopenia have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.7, Diagnostic Codes 7700, 7702 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

The RO provided the veteran pre-adjudication VCAA notice in 
an August 2001 letter.  In the letter, the veteran was 
notified of the records VA would obtain, the records the 
veteran was to provide, and to submit any additional 
information or evidence that he wanted considered.  He was 
given 60 days to respond.  The veteran was also provided with 
a copy of the rating decision, a statement of the case, and a 
supplemental statement of the case, which included the 
reasons for the adverse determination.  In other words, 
notice of the evidence needed to substantiate the claim. 

In this case, the VCAA notice substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).  For these reasons, further VCAA notice is not 
required. 



Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

Factual Background

The service medical records show that the veteran was 
diagnosed with leukopenia. 

After service, in a June 1970 rating decision, the RO granted 
service connection for leukopenia and assigned a 
noncompensable rating, which has remained in effect and 
unchanged since then. 

The veteran filed his current claim in April 2001. 

VA records include a history of leukopenia and a white blood 
cell (WBC) count of 3.3 (September 2000), a WBC count of 4.7 
K/cu mm and hemoglobin of 15.0 gm/dL (April 2001), and 
hemoglobin of 15.9 gm/dL (September 2001).  

On VA examination in February 2002, the examiner reported WBC 
counts of 2.7 (May 2001) and 5.2 (September 2001).  The 
examiner reported that the current WBC count was 3.1 and 
hemoglobin was 15.1 gm/dL.  The examiner stated that he could 
not relate the veteran's current respiratory problems to 
leukopenia except that the veteran had recurrent respiratory 
problems and leukopenia might tend to make him less 
resistant.  The impression was unexplained leukopenia, now 
slightly improved.

In a June 2002 statement, the veteran stated that he was 
unable to maintain steady employment due to service-connected 
leukopenia and that this disease had worsened with age.  
A VA laboratory report, dated in June 2002, revealed a WBC 
count of 2.3 and a hemoglobin of 15.0 gm/dL.  

On VA examination in April 2004, the veteran complained of 
weakness.  The examiner noted that hemoglobin has been 
persistently normal.  As for white cells, there had been a 
recent 10 percent reduction in February 2004 in the range of 
2.2 and 1.9.  The examiner stated that the veteran had no 
current treatment other than sub-acute treatment with 
antibiotics for respiratory and bladder infections.  There 
was no indication for a bone marrow study.  The impression 
was leukopenia with a persistent depressed WBC count since 
February 2004. 

At the hearing in June 2004, the veteran testified that 
routine infections took a long time to heal and that he had 
missed a lot of work due to repeated respiratory infections.  

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20. 

Because there is no specific diagnostic code for leukopenia, 
leukopenia is rated by analogy to anemia under Diagnostic 
Code (DC) 7700. 
The criteria for the minimum compensable rating, 10 percent, 
are hemoglobin of 10gm/100ml or less with findings such as 
weakness, easy fatigability or headaches.  The criteria for 
the next higher rating, 30 percent, are hemoglobin of 8 
gm/100ml or less with findings such as weakness, easy 
fatigability, headaches, lightheadedness, or shortness of 
breath.   

None of the laboratory results show that hemoglobin is less 
than 10 gm/100 ml.  Rather hemoglobin has consistently been 
reported at between 15.0 gm/dL (or gm/100ml) and 16.0 gm/dL.  
As the examiner noted in April 2004, hemoglobin has been 
persistently normal.  Although the veteran asserts that 
leukopenia predisposes him to frequent respiratory illnesses, 
one VA examiner concluded that there was no way to relate the 
respiratory problems to leukopenia other than observing that 
the veteran experienced recurrent respiratory problems and 
leukopenia does lower resistance.  As hemoglobin has been 
persistently 15 or more, the criteria for a 10 percent rating 
under DC 7700 have not been met. 

The Board has also considered the disability as analogous to 
agranulocytosis under DC 7702.  Under DC 7702, the criterion 
for the minimum rating of 10 percent is the need for 
continuous medication for control.  While depressed WBC 
counts were reported on the recent VA examination, the 
examiner stated that the veteran had no current treatment, 
although he had been treated for respiratory and bladder 
infections.  In the absence of the need for continuous 
medication to control leukopenina, the criterion for a 10 
percent rating under DC 7702 is not met. 

Also, leukopenia does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral for extra-schedular ratings is warranted.  38 C.F.R. 
§ 3.321(b)(1). 

For the above reasons, the preponderance of the evidence is 
against the claim for increase. 38 U.S.C.A. § 5107(b).

ORDER

A compensable rating for leukopenia is denied.
REMAND

Regarding the claim of service connection for depression to 
include as secondary to service-connected leukopenia, the 
veteran testified that he was depressed because of the 
medical uncertainty surrounding the health effects of 
leukopenia.  In 2001 and 2003, the veteran reported symptoms 
associated with depression. 

As it is unclear from the record whether the veteran suffers 
from chronic depression, the evidence of record is 
insufficient to decide the claim, under the duty to assist, 
38 C.F.R. § 3.159(c)(4), a medical examination and a medical 
opinion are necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  At this stage of the appeal to ensure 
compliance with the VCAA in accordance 
with 38 U.S.C.A. § 5103, the veteran is 
notified that he should provide any 
evidence in his possession, not already 
of record, that pertains to the claim, 
for example, medical evidence of a 
diagnosis of depression or medical 
opinion that depression is caused by the 
service-connected disability. 

2.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran has chronic 
depression.  The claims folders must be 
made available to the examiner for 
review.  If depression is diagnosed, the 
examiner is asked to express an opinion 
on the following question: 

Is the depression caused or made 
worse by service-connected 
leukopenia? 

3.  After completion of the above, 
adjudicate the claim.  If the benefit 
sought is denied, prepare a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



